Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2016

No. 04-06-00630-CR, 04-06-00631-CR; 04-06-00632-CR; 04-06-00633-CR; 04-06-00634-CR &
                                  04-06-00635-CR.

                                   Melchor HAWKINS, Jr.,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 06-01-11867-CR, 06-01-11868-CR, 06-01-11869-CR, 06-01-11870-CR, 06-01-
                                11871-CR & 06-01-11872-CR
                        Honorable Ricardo H. Garcia, Judge Presiding

                                        ORDER

       The motion filed by appellant on August 24, 2016 is dismissed for lack of jurisdiction.
See Tex. R. App. P. 19.1.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court